Citation Nr: 1520415	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  11-07 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of eligibility for payment of compensation and pension benefits by the United States Department of Veterans Affairs (VA).

2.  Entitlement to eligibility for payment of compensation and pension benefits by VA.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The appellant served on active duty with the United States Marine Corps from July 1969 to December 1971, when he was discharged under other than honorable (OTH) conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 administrative decision by VA's St. Petersburg, Florida, Regional Office (RO), which denied eligibility for payment of gratuitous benefits based on a lack of qualifying service.

The appellant testified at an October 2014 hearing held before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is associated with the claims file.

The appellant's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to basic eligibility for compensation benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Eligibility for compensation benefits was denied in an unappealed November 1991 administrative decision on the grounds that the appellant's dishonorable discharge was disqualifying for VA purposes.

2.  Evidence received since November 1991 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1991 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2104).

2.  The criteria for reopening of a previously denied claim are met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.102, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to reopening a previously denied claim, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.


Analysis

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

"[A] person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of veteran."  See Holmes v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (holding that, before applying for benefits, person must demonstrate by preponderance of evidence qualifying service and character of discharge)).  A "Veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2). 

Most VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2), 101(18); 38 C.F.R. § 3.12(a).  In November 1991, VA determined that the appellant's OTH discharge, as certified on his DD Form 214, was a bar to his eligibility for VA benefits, to include compensation and medical care.  The evidence consisted of the certificate of discharge and select service personnel and treatment records, including the report of a special court martial and a finding of psychosis in service.

Since that time, the appellant has submitted private medical records reflecting a reported history of psychiatric treatment since service, as well as his own reports of mental health problems since 1971.

There are two types of character of discharge bars to establishing entitlement to VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).  The appellant was discharged due to willful and persistent misconduct, which is a regulatory bar under 38 C.F.R. § 3.12(d)(4).  The law and regulation provides an exception to the application of this bar, if the service member was insane at the time of the offense.  38 C.F.R. § 3.12(b).  Since November 1991, the appellant has, in conjunction with his submissions of new evidence, raised the defense of insanity at the time of his discharge.

This allegation, as well as the medical evidence supporting such, was not considered at the time of the November 1991 decision, and go directly to the basis of the administrative decision.  They are therefore new and material, and reopening of the previously denied claim is warranted.

Adjudication of the claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying claim.


ORDER

Reopening of the previously denied claim for eligibility for payment of compensation and pension benefits by VA is granted.


REMAND

The allegations raised by the appellant go directly to his state of mind during service.  Obviously, service treatment and personnel records would be of great assistance in reaching conclusions regarding such.  Review of the current claims file reveals that complete such records have not been secured.  On remand, appropriate steps to associate the appellant's complete service records with the claims file.

Similarly, complete treatment records from any private provider who has treated the appellant since he left service, to include Vet Centers, correctional facilities, and private doctors, will be relevant, and steps must be taken to secure such.  The appellant should be asked to supply necessary releases to permit VA to assist him in obtaining the records.

Finally, once complete records have been obtained, a medical opinion regarding whether the appellant was in fact "insane" at the time of his discharge is required.  
For purposes of that determination, "[a]n insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides."  38 C.F.R. § 3.354(a).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all private mental health care providers, including Vet Centers, correctional facilities, and private doctors or counselors, who have treated him since his discharge from service.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete records.  The appellant should be informed that in the alternative he may obtain and submit the records himself.

2.  Associate with the claims file the appellant's complete service treatment records and service personnel records, to include the proceedings of the Special Court Martial.

3.  AFTER COMPLETION OF THE ABOVE, provide the appellant's complete claims file to a qualified psychologist or psychiatrist for review.  If the complete electronic claims file is not available to the examiner, relevant documents must be provided for review.  

The examiner must opine as to whether the appellant was insane, under the provisions of 38 C.F.R. § 3.354 cited above, at the time of his actions leading to discharge from service.

Current examination of the appellant is not required unless necessary in the opinion of the reviewer.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


